 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.31
 
ZBB ENERGY CORPORATION
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on May 19, 2014 (the
“Effective Date”), by and between Bradley Hansen (“you”) and ZBB Energy
Corporation (“ZBB” or the “Company”).
 
RECITALS
 
WHEREAS, the Company now desires to employ you in the position of President and
Chief Operating Officer (COO); and
 
WHEREAS, you and the Company now desire to set forth the terms and conditions of
your agreements and understandings in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of you and the Company set forth below, you and the Company,
intending to be legally bound, agree as follows:
 
1.  
Position.

 
 

  (a) You will serve as the Company’s President and COO, reporting to the
Company’s Chief Executive Officer (“CEO”), and performing the duties described
in Attachment A, or as may be later explicitly agreed upon between the parties.
Your services shall be performed primarily in Menomonee Falls, Wisconsin. You
acknowledge and agree, however, that you may be required to travel in connection
with the performance of your job duties.         (b) You have disclosed to the
Company all your direct and indirect ownership interests in the Company’s China
joint venture entity, Anhui Meineng Store Energy Co., Ltd. (“Meineng”). The
Company acknowledges that you will retain such interests and also continue to
serve as a director and General Manager and CEO of Meineng. You acknowledge and
agree that you will abstain from voting as a director of either the Company or
Meineng on any transactions between the two entities.         (c) During your
employment by ZBB, you may accept a position on the board of directors of any
company that does not directly compete with the business of ZBB, provided such
position is approved in advance by ZBB’s Board of Directors.         (d) In
addition to your role as the Company’s President and COO, you will also serve as
a member of ZBB’s Board of Directors; provided, upon the earlier to occur of (1)
the request of ZBB’s Board of Directors, and (2) the termination, for whatever
reason, of your employment, you shall resign as a member of ZBB’s Board of
Directors, effective as of the effective date of such earlier occurrence,
pursuant to a resignation letter in the form attached hereto as Attachment B.  
      (e) Nothing in this Agreement will be construed as conferring upon you any
right to remain employed by the Company or any of its subsidiaries or
affiliates, or affect the right of the Company or any of its affiliates to
terminate your employment at any time, for any reason or no reason, subject to
the obligations contained in this Agreement.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.  
Salary.

 

  (a) You will be entitled to an annual salary of $245,000, payable in
accordance with ZBB’s normal salaried payroll practices. The Company will
review, at least annually, your overall compensation with a view to increasing
it if, in the sole judgment of ZBB’s compensation committee, the performance of
ZBB or your services merit such an increase.         (b) ZBB shall be entitled
to withhold from amounts to be paid to you hereunder any federal, state or local
withholding or other taxes or charges which it is required to withhold under
applicable law.

 
3.  
Term.  This Agreement shall have an initial term of two (2) years, starting on
the Effective Date (the “Term”), unless terminated earlier pursuant to Section
8, and thereafter shall remain in effect until terminated, by either party, at
any time and for any reason, upon the provision of written notice to the other
party, subject to the terms and conditions set forth in Section 8, below.

 
4.  
Equity Awards.  Effective as of the date of first day of employment with the
Company, you will receive two equity awards:

 

  (a) You will be granted an option to purchase 360,000 shares with the exercise
price based on the closing share price on the first day of your employment. This
option will be an Inducement option.           (i) Vesting will be over 3 years
with the first 1/3 vesting one year from the start of your employment the second
1/3 vesting two years from the start of your employment and the last 1/3 vesting
three years after the start of your employment.             (ii) This option
will immediately vest in full upon a “Change of Control” of ZBB. The definition
of “Change of Control” is attached as Attachment C.             (iii) If, before
the third anniversary of the start of your employment, you are terminated
without Cause or due to Disability or resign for Good Reason, pursuant to
Section 8, an additional 60,000 shares will become fully vested and exercisable
as of the termination date.             (iv) The option will have such other
terms and conditions specified in the form of Nonstatutory Stock Option
Agreement provided to you and is included herein as Attachment D.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

  (b) You will also be granted 360,000 inducement restricted stock units
(“RSUs”).           (i) The RSUs will vest upon the Compensation Committee’s
confirmation that certain performance targets are met as described in Annex 1 to
the Restricted Stock Unit Agreement provided to you (see Attachment E).        
    (ii) The RSUs will have such other terms and conditions specified in the
Restricted Stock Unit Agreement (Attachment E).

 
5.  
Future Incentive Compensation.  You shall be eligible to participate in various
performance-based stock option and cash bonus plans offered by the Company, the
terms of conditions of which shall be solely determined by the Company and
approved by the Company’s compensation committee.

 
6.  
Commuting and Other Expenses.

 

  (a) The Company will reimburse your commuting expenses to and from ZBB’s
corporate offices and the expense for your wife to visit you in Wisconsin in the
following manner:           (i)  Coach class airfare between California and
Wisconsin.             (ii) Incidental expenses such as mileage, parking, etc.
for transportation from your and your wife’s home to ZBB’s corporate offices.  
          (iii) Local transportation when working at ZBB’s corporate offices.  
          (iv) The total reimbursement will not exceed $25,000 per year.        
    (v) All expenses must be invoiced to the Company within thirty (30) days of
being incurred by you.           (b) The Company will provide you an apartment
of your choosing located near ZBB’s corporate offices. This expense will paid
directly by ZBB, provided that such expenses are reasonable and approved in
advance by the Company’s CEO.         (c) Expenses for other Company travel will
be reimbursed in accord with ZBB’s travel policy.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.  
Benefits.

 

  (a) During the term of your employment by ZBB, ZBB will provide you with, and
you will be eligible for, all benefits of employment generally made available to
the senior executives of ZBB (collectively, the “Benefit Plans”), subject to and
on a basis consistent with the terms, conditions and overall administration of
such Benefit Plans. You will be considered for participation in Benefit Plans
which by the terms thereof are discretionary in nature (such as stock option
plans) on the same basis as other executive personnel of ZBB of similar rank.  
      (b) The Company will offer you four (4) weeks of personal time off per
calendar year, in accordance with Company policy in effect from time to time.  
      (c) The Company will provide you with ten (10) paid holidays per calendar
year, in accordance with Company policy in effect from time to time.

 
8.  
Benefits Upon Termination.

 

  (a) In addition to the benefits described in Section 4, you will be entitled
to a severance payment in an amount equal to six (6) months of your annual base
salary as then in effect (“Severance Payments”) in the event (A) ZBB terminates
your employment for any reason other than “Cause” or “Disability,” or (B) you
terminate your employment with ZBB for “Good Reason”; provided that in the event
your termination occurs in connection with a Change of Control, the Severance
Payments shall equal the greater of (X) six (6) months of your annual base
salary as then in effect and (Y) payment of your base salary as then in effect
for the remainder of the Term. You acknowledge and agree that the payment of the
Severance Payments is contingent upon you executing a general release of claims
for the benefit of ZBB (in a form substantially similar to that which is
attached as Attachment G) (the “General Release”), which must be executed by you
(and any applicable revocation period must expire) in accordance with the terms
of the General Release but in no event later than sixty (60) calendar days
following the effective date of your termination of employment with ZBB. The
Severance Payments shall be payable in accordance with ZBB’s normal salaried
payroll practices then in effect, and the first payment (which shall include any
accrued payments that would have otherwise been made beginning on the date of
your termination of employment) shall be made to you on the first normal payroll
date that occurs at least five (5) business days after the expiration of the
applicable revocation period for the General Release.

 
You will also be entitled to accrued and unpaid benefits under the terms and
conditions of any Benefit Plans in which you participate through the date of
your termination.  Furthermore, you will be provided with any additional
payments which the Company is required to pay to you in accordance with
applicable law, including accrued but unused vacation.  For the avoidance of
doubt, the payments described in this paragraph are not contingent upon your
execution of the General Release.
 

  (b) In the event your employment with ZBB is terminated due to “Disability,”
you will be entitled to severance in an amount equal to six (6) months of your
base salary as then in effect (“Disability Severance”), paid in accordance with
ZBB’s normal salaried payroll practices, provided that you execute the General
Release, which must be executed by you (and any applicable revocation period
must expire) in accordance with the terms of the General Release but in no event
later than sixty (60) calendar days following the effective date of your
termination. Your first Disability Severance payment (which shall include any
accrued payments that would have otherwise been made beginning on the date of
your termination of employment) shall be made to you on the first normal payroll
date that occurs at least five (5) business days after the expiration of the
applicable revocation period for the General Release.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
You will also be entitled to all accrued and unpaid benefits under any Benefit
Plans in which you participate through the date of termination.
 

  (c) If (i) you terminate your employment with ZBB for “Good Reason” or if the
Company terminates your employment without Cause; (ii) you are a participant in
ZBB’s health Benefit Plan on the date your employment terminates; and (iii) if
you elect to continue your health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) following such
termination, then ZBB shall pay your monthly premium under COBRA until the last
day of the six (6) month period following such termination, unless during such
period you are offered and accept or obtain equivalent health insurance coverage
in connection with new employment or self-employment, in which case premium
payments will cease as of the effective date of the new health insurance.      
  (d) If you terminate your employment with ZBB other than for “Good Reason” or
ZBB terminates your employment for “Cause,” you will be entitled to the payment
of any accrued but unpaid base salary through the date of termination, plus all
accrued and unpaid benefits under any Benefit Plans in which you participate
through the date of termination. In either case, you will not be entitled to any
Severance Payments, Disability Severance or payment of COBRA premiums.        
(e) As a condition of your employment, you will be required to execute: (i) the
Restrictive Covenant Agreement which is attached to this Agreement as Attachment
G and (ii) the Confidentiality & Intellectual Property Agreement which is
attached to this Agreement as Attachment H, both of which are incorporated
herein.         (f) For purposes of this Agreement, “Cause” shall mean
termination of your employment with ZBB due to (i) any failure by you to
substantially perform your duties with ZBB (other than by reason of illness)
which occurs after ZBB has delivered to you a demand for performance which
specifically identifies the manner in which ZBB believes you have failed to
perform your duties, and you fail to resume performance of your duties on a
continuous basis within fourteen (14) days after receiving such demand; (ii)
your commission of a material violation of any law or regulation applicable to
ZBB or any of its subsidiaries or your activities in respect of ZBB or any of
its subsidiaries; (iii) your commission of any material act of dishonesty or
disloyalty involving ZBB or any of its subsidiaries; (iv) any violation by you
of a ZBB policy of material import; (v) any act by you of moral turpitude which
is likely to result in discredit to or loss of business, reputation or goodwill
of ZBB; (vi) your chronic absence from work other than by reason of a serious
health condition; (vii) your commission of a crime which substantially relates
to the circumstances of your position with ZBB or any of its subsidiaries or
which has material adverse effect on ZBB or any of its subsidiaries; or (viii)
the willful engaging by you in conduct which is demonstrably and materially
injurious to ZBB or any of its subsidiaries.         (g) For purposes of this
Agreement, “Disability” shall mean (i) you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) you have been,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three (3) months under any accident, disability or
health plan.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 

  (h) For purposes of this Agreement, “Good Reason” shall mean your termination
of your employment with ZBB within thirty (30) days after any of the following:
(i) a change in your position with ZBB which materially reduces your level of
responsibility or a material reduction in your base salary (except to the extent
the base salary of substantially all of the executive officers of ZBB is reduced
proportionately); (ii) a material breach by ZBB of any term of this Agreement
following written notice thereof within thirty (30) days of the breach and the
failure of ZBB to cure such breach within ten (10) days of such written notice;
or (iii) any change in job title or responsibilities in connection with or
within ninety (90) days prior to or following a Change in Control.
Notwithstanding the above to the contrary, Good Reason does not exist unless (A)
you object to any change, reduction, notification, or breach described above by
written notice to ZBB within thirty (30) business days after such change,
reduction, notification, or breach occurs and (B) ZBB fails to cure such change,
reduction or breach within ten (10) business days after such notice is given.  
      (i) Any Severance Payments payable to you under this Agreement are
intended to be exempt from Section 409A of the Code under the separation pay
exemption pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) and for such
purpose, each Severance Payment to you under this under this Agreement shall be
considered a separate payment.

 
9.  
Timing; Miscellaneous Provisions.

 
 

  (a) This Agreement and all your rights and obligations hereunder are personal
to you and may not be transferred or assigned by you at any time. ZBB can assign
its rights under this Agreement to any entity that assumes ZBB’s obligations
hereunder and this Agreement shall be binding upon any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation,
or otherwise) to all or substantially all of ZBB’s business and/or assets. For
all purposes of this Agreement, the term “ZBB” shall include any successor to
ZBB’s business and/or assets which becomes bound by this Agreement.         (b)
This Agreement and all of your rights hereunder shall inure to the benefit of,
and be enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.        
(c) Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by overnight courier or U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of notices to you, notices
shall be addressed to you at the home address which you most recently
communicated to ZBB in writing. In the case of notices to ZBB, notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 

  (d) No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by you and by an authorized officer of ZBB (other than you). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.  
      (e) This Agreement and the other agreements, representations and
understandings expressly set forth or referenced herein contain the entire
understanding of the parties and shall supersede and replace all prior
agreements and/or understandings between the parties with respect to the subject
matter hereof.         (f) Any termination of this Agreement shall not release
either ZBB or you from our respective obligations to the date of termination nor
from the provisions of this Agreement which, by necessary or reasonable
implication, are intended to apply after termination of this Agreement.        
(g) The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Wisconsin (other than
provisions governing the choice of law).         (h) The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.         (i) You acknowledge and agree that this
Agreement is contingent upon your submission to and successful completion of a
screening process which may include a background check, drug testing, and
employment eligibility verification. In the event that you do not successfully
complete the screening process to the Company’s satisfaction, you acknowledge
and agree that this Agreement shall be null and void, and that the Company shall
have no further obligations under this Agreement.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed,
on one or more counterparts hereof, all of which counterparts shall be deemed as
but one and the same document, as of the date first written above.
 

  ZBB ENERGY CORPORATION           /s/ Bradley Hansen                          
                       By: /s/ Eric C. Apfelbach                        Bradley
Hansen   Eric Apfelbach 125 Northam Avenue   Chief Executive Officer San Carlos,
CA 94070    

 
 
 
7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 